Per Curiam.
This matter having been duly presented to the Court, it is Ordered that certification is granted (62 N. J. 324) and the judgment of the Appellate Division is modified to provide that the two convictions shall be deemed to be a single conviction under N. J. S. A. 2A :139-3 and the sentence to be imposed shall be 3-5 years, and, as thus modified, the judgment is affirmed.
For affirmance as modified — Chief Justice Weintraub and Justices Jacobs, Proctor, Hall, Mountain and Sullivan and Judge Conford — 7.
Opposed — None.